Mr. Justice Holdom delivered the opinion of the court. 2. Gaming, § 2*—what is not gambling contract. A contract of adjustment relative to a controversy regarding the disputed registration of a certain stallion, which provides that should any of the progeny of such specified stallion be refused registration the sellers would purchase the same from the buyer at a specified price; that a note given in payment for another stallion should be returned, for which the contract should stand as a bill of sale; that the stallion with the defective pedigree should be returned, and reciting that the sellers had paid to the buyer a certain sum in full settlement of all damages not enumerated arising from the sale of such stallion, is not a wagering contract, although it was also agreed that the buyer would not make or file any complaint with a certain society as to such registration. 3. Instructions, § 151*—when refusal proper. Where a jury is sufficiently instructed on the law of a case, it is not erroneous to refuse other instructions, even though they may be correct in statement of principles of law applicable to the facts. 4. Appeal and error, § 1241*—when error in instructions may not be complained of. A party cannot complain on appeal of an error in his opponent’s instructions which exists also in his own.